Hall, J.
The will of a testatrix directed that her debts should be paid ; that five hundred dollars be paid to her friend, Miss Welman, to be by her appropriated to the erection of a suitable monument to the memory of the deceased mother and aunt of the testatrix. The fourth item bequeathed the only piece of real estate owned by the testatrix to the wardens and vestry of Christ Church for a parsonage, and if not needed for that purpose, for charitable uses. Other items distributed certain shares of Central railroad stock among various charities, most of them connected with the Episcopal Church, and among a few friends, the daughters of a late bishop of that church. The seventeenth item was as follows:
“To my friend, Miss Margaret M. Welman, I give and bequeath all the silver, jewelry and other personal effects I may die possessed of, and not-hereinbefore enumerated, having already communicated to her my wishes on the subject; and in connection with this bequest I state that all the silver owned by me when the city of Savannah was captured by general Sherman, as well as that left by my aunt, Mrs. Scott, was at that time stolen.”
Item eighteenth was as follows: “All the rest and residue of my estate, not hereinbefore specifically devised, bequeathed or disposed of; of what kind soever and wheresoever located, I give, devise and bequeath to the church wardens and vestrymen of the Episcopal Church in the city of Savannah called Christ Church, and to their successors forever, whom I declare my residuary legatees, to be by them held or applied to and for the use, and benefit of the said Church in such manner as they may deem best for its interest.”
A codicil bequeathed certain shares of stock to the wardens of Christ Church in trust, to pay over the dividends to a former slave of the testatrix during his life, and after his death “to hold said stock to the said church wardens and vestrymen of the Episcopal Church in the city of Savannah, called Christ Church, with the rest and residue of my estate, as declared arid bequeathed in the eighteenth item of my said will.” The testatrix left no other real, estate than the lot devised for the Church, but besides silverware, jewelry and the like, she left personal property aggregating about twenty-five thousand dollars. She had for many years been a devoted member of Christ Church and left no kindred:
Held, that the seventeenth item of the will was intended only to cover and convey articles of slight value, having a value derived chiefly from association and personal use, and that the valuable estate left by *283her did not pass under the seventeenth item, but under the residuary clause contained in the eighteenth item.
Chisholm & Erwin, for plaintiff in error.
R. Falligant; W. G. Charlton ; J. R. Saussy, for defendant.
(a) Parol declarations of intention were not admissible in construing this will, nor is it necessary to resort to the memorandum of the former will; but if resort be had thereto and to the fact which led to the changes made by the codicil thereto, as well as in the present will, in relation to the personal bequests made to the devisee under the- seventeenth item, the construction of the will already made is confirmed.
Judgment affirmed.
--